*149Concurring in Dissenting Opinion.
Cox, J.
While not agreeing wholly with all that is said therein by way of argument and illustration, and collateral to the primary question discussed, yet I heartily concur in the conclusion reached by Morris, J., in his very clear and exhaustive opinion, that the act in question, approved March 3, 1911 (Acts 1911 p. 201), is a valid exercise of legislative power. At the same time the wisdom of the act seems to me to be exceedingly doubtful.
Prior to the amendment of article 7, §1, of our state Constitution, March 14, 1881, this court was so overwhelmed by the accumulation of cases before it for decision that the necessary delay in deciding eases worked great hardship on litigants. Under the provisions of the Constitution before the amendment just mentioned, the legislature was without power to create any tribunal to relieve the Supreme Court of any part of its great burden of appellate jurisdiction, and we know judicially that the amendment in question was proposed and adopted primarily to remedy that particular difficulty. State, ex rel., v. Noble (1889), 118 Ind. 350, 364, 4 L. R. A. 101, 10 Am. St. 143. Under the augmented power granted the General Assembly by the people, by this particular amendment, the Appellate Court was originally created. The amendment to the Constitution was made, and the Appellate Court created, all 'with a definite purpose in the minds of the sovereign people of the State of taking from this court a portion of its then-existing appellate jurisdiction, for its relief and the consequent speeding of the administration of justice. This amendment did not impair or threaten the supremacy of this court, neither did the action of the General Assembly, by virtue of it, in creating the Appellate Court, and vesting it with a part of the jurisdiction which had before been given into the keeping of this court; but, on the contrary, it has been uniformly held by *150this court that the various acts of the legislature creating and giving jurisdiction to that court were valid. The act of 1911, supra, does no more, in effect, than to restore to this court a part of the jurisdiction which the General Assembly, by the amendment of 1881, had been given power to take away, and which it had, by previous acts, taken away and bestowed upon the Appellate Court. At the time of the passage of this act, the southern division of the Appellate Court had become far behind the northern division with its work, because of the greater number of cases falling in the first instance to it, and both divisions of that court were, for the same reason, incumbered with a greater number of undecided cases than this court. The purpose of said act of 1911, therefore, was, in the main, to equalize the number of cases pending before the two courts, to the end that all litigants pursuing the right of appeal should have the equal advantage of the earliest practicable decision of their cases.
My doubt of the wisdom of the act arises from the fact that under existing statutes this same result could have been brought about in a more efficacious way. Under the provisions of section twelve of the act of 1901 (Acts 1901 p. 565, §1396 Burns 1908), defining the jurisdiction of the Appellate Court, that court had, and still has, the power to equalize by transfer any undue disparity in the number of cases pending on the docket of the two divisions of the court, and by §1405 Burns 1908, Acts 1901 p. 590, the Supreme Court has the power to equalize the disparity in the number pending on the dockets of the Appellate Court and its own court by a transfer of cases from that court to this. These provisions left in the courts the power of equalizing, and with them the knowledge on which to act was always present and certain. But with the wisdom of the act we cannot deal. That is a legislative question. If as a result of said act, if enforced, a greater number of, and more difficult, cases should fall to the jurisdiction of this court, and a greater delay necessarily result in the decision of those cases of greater *151public concern, which are committed to it for determination, I can well believe that a change would again be demanded at the hands of the General Assembly at its next session.